Exhibit 10.3

 

TWELFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS TWELFTH AMENDMENT TO CREDIT AGREEMENT (the “Twelfth Amendment”) is made
effective as of August 12, 2005, among PEMCO AVIATION GROUP, INC., a Delaware
corporation, PEMCO AEROPLEX, INC., an Alabama corporation, PEMCO ENGINEERS,
INC., a Delaware corporation, PEMCO WORLD AIR SERVICES, INC., a Delaware
corporation, SPACE VECTOR CORPORATION, a Delaware corporation (collectively, the
“Borrowers”), WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association (successor by merger to SouthTrust Bank), as Agent (the “Agent”),
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association (successor
by merger to SouthTrust Bank), as a Lender, and COMPASS BANK, an Alabama banking
corporation, as a Lender. Capitalized terms used herein but not defined shall
have the meanings as set forth in the Credit Agreement, as amended (as
hereinafter defined).

 

WHEREAS, pursuant to that certain Credit Agreement dated as of December 16,
2002, among Borrowers, Agent, and the other Lender Parties a party thereto (the
“Credit Agreement”), Lenders made available, subject to the terms and conditions
thereof, (i) the Revolving Loan of up to $20,000,000.00, (ii) the Swing Line
Loan of up to $5,000,000.00, and (iii) the Term Loan of up to $5,000,000.00; and

 

WHEREAS, pursuant to that certain First Amendment to Credit Agreement dated as
of May 22, 2003, among Borrowers, Agent, and the other Lender Parties a party
thereto (the “First Amendment”), the Credit Agreement was amended in order to
extend to Borrowers the Treasury Stock Loan in the amount of up to
$5,000,000.00; and

 

WHEREAS, pursuant to that certain Second Amendment to Credit Agreement dated as
of November 24, 2003, among Borrowers, Agent, and the other Lender Parties a
party thereto (the “Second Amendment”), the Credit Agreement was amended in
order to (i) temporarily increase the Swing Line Loan Commitment to up to
$7,000,000.00, and (ii) temporarily increase the Revolving Loan Commitment to up
to $22,000,000.00; and

 

WHEREAS, pursuant to that certain Third Amendment to Credit Agreement dated as
of December 16, 2003, among Borrowers, Agent, and the other Lender Parties a
party thereto (the “Third Amendment”), the Credit Agreement was amended in order
to (i) increase the Swing Line Loan Commitment to up to $6,000,000.00,
(ii) increase the Revolving Loan Commitment to up to $25,000,000.00, and
(iii) extend the Revolving Loan Maturity Date from December 16, 2004 until
December 16, 2005; and

 

WHEREAS, pursuant to that certain Fourth Amendment to Credit Agreement dated as
of May 7, 2004, among Borrowers, Agent, and the other Lender Parties a party
thereto (the “Fourth Amendment”), the Credit Agreement was amended in order to
(i) temporarily increase the Revolving Loan Commitment to up to $27,000,000.00,
and (ii) increase the Letter of Credit Commitment to up to $1,500,000.00; and

 

WHEREAS, pursuant to that certain Fifth Amendment to Credit Agreement dated as
of May 22, 2004, among Borrowers, Agent, and the other Lender Parties a party
thereto (the “Fifth



--------------------------------------------------------------------------------

Amendment”), the Credit Agreement was amended in order to, among other things,
extend the Treasury Stock Loan Advancement Termination Date from May 22, 2004 to
May 22, 2005;

 

WHEREAS, pursuant to that certain Sixth Amendment to Credit Agreement dated as
of August 1, 2004, among Borrowers, Agent, and the other Lender Parties a party
thereto (the “Sixth Amendment”), the Credit Agreement was amended in order to
extend until December 31, 2004 the temporary increase of the Revolving Loan
Commitment to up to $27,000,000.00; and

 

WHEREAS, pursuant to that certain Seventh Amendment to Credit Agreement dated as
of November 5, 2004, among Borrowers, Agent, and the other Lender Parties a
party thereto (the “Seventh Amendment”), the Credit Agreement was amended in
order to, among other things, temporarily increase the Revolving Loan Commitment
to up to $33,000,000.00; and

 

WHEREAS, pursuant to that certain Eighth Amendment to Credit Agreement dated as
of December 22, 2004, among Borrowers, Agent, and the other Lender Parties a
party thereto (the “Eighth Amendment”), the Credit Agreement was amended in
order to, among other things, (i) extend until April 30, 2005 the temporary
increase of the Revolving Loan Commitment to up to $33,000,000.00, and
(ii) extend the Revolving Loan Maturity Date from December 16, 2005 until
April 30, 2006; and

 

WHEREAS, pursuant to that certain Ninth Amendment to Credit Agreement dated as
of March 31, 2005, among Borrowers, Agent, and the other Lender Parties a party
thereto (the “Ninth Amendment”), the Credit Agreement was amended in order to,
among other things, amend certain of the financial covenants set forth therein;

 

WHEREAS, pursuant to that certain Tenth Amendment to Credit Agreement dated as
of April 30, 2005, among Borrowers, Agent, and the other Lender Parties a party
thereto (the “Tenth Amendment”), the Credit Agreement was amended in order to
(i) extend until June 30, 2005 the temporary increase of the Revolving Loan
Commitment to up to $33,000,000.00, and (ii) amend the repayment terms of the
Treasury Stock Loan; and

 

WHEREAS, pursuant to that certain Eleventh Amendment to Credit Agreement dated
as of June 28, 2005, among Borrowers, Agent, and the other Lender Parties a
party thereto (the “Eleventh Amendment”), the Credit Agreement was amended in
order to (i) extend the Revolving Loan Maturity Date from April 30, 2006 until
October 15, 2006, (ii) change the Revolving Loan Commitment to $28,000,000.00,
and (iii) amend the Borrowing Base (the Credit Agreement, as amended by the
First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the
Eighth Amendment, the Ninth Amendment, the Tenth Amendment and the Eleventh
Amendment, hereinafter referred to as the “Credit Agreement, as amended”); and

 

WHEREAS, Lender Parties and Borrowers have agreed to amend the Credit Agreement,
as amended, in order to, among other things, amend certain of the financial
covenants set forth therein, all as hereinafter provided .

 

NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree that the Credit Agreement, as amended, is hereby
amended as follows:

 

2



--------------------------------------------------------------------------------

1. The Credit Agreement, as amended, is hereby amended by deleting
Section 10.3(A) in its entirety, and by substituting the following new
Section 10.3(A) in lieu thereof:

 

(A) Borrower will maintain or cause to be maintained at all times during the
term of this Agreement:

 

(1) Beginning with the Fiscal Year-End of December 31, 2005, a Fixed Charge
Coverage of not less than 1.0 to 1.0;

 

(2) Beginning with the Quarter-End of September 30, 2005, Adjusted Tangible Net
Worth of not less than $38,449,000.00, plus 60% of the Net Income as of each
Quarter-End beginning December 31, 2005; and

 

(3) A ratio of Adjusted Liabilities to Adjusted Tangible Net Worth of not more
than 2.5 to 1.0; and

 

(4) A Borrowing Base such that the balance of the Revolving Loan will not, at
any time, exceed the Borrowing Base;

 

2. The Credit Agreement, as amended, is hereby amended by deleting
Section 11.1(A) in its entirety, and by substituting the following new
Section 11.1(A) in lieu thereof:

 

(A) Except as may be waived by Agent in its discretion, Borrower shall fail to
pay as and when due any installment of principal or interest or fee or any other
amount payable under this Agreement or any Note.

 

3. As a condition to the effectiveness of this Twelfth Amendment (a) Agent shall
have received appropriate resolutions of Borrowers’ directors, in a form
satisfactory to Agent, authorizing Borrowers to enter into this Twelfth
Amendment and any other documentation required by Agent in connection with this
Twelfth Amendment; (b) Agent shall have received a Bringdown and Incumbency
Certificate of each Borrower, in a form satisfactory to Agent; (c) Borrowers
shall have executed and delivered to Agent all further documents and performed
all other acts which Agent reasonably deems necessary or appropriate to perfect
or protect its security for the Loans; (d) Borrowers shall have paid to Agent
(for the account of the Revolving Loan Lenders, Pro Rata) a fee in the amount of
$50,000.00; and (e) Borrowers shall have delivered to Agent such other
documentation, if any, as may be requested by Agent to satisfy Agent that this
Twelfth Amendment, and all other documents and instruments executed by Borrowers
in connection with this Twelfth Amendment or in furtherance hereof have each
been duly authorized, executed and delivered on behalf of Borrowers, and
constitute valid and binding obligations of Borrowers.

 

4. Each Borrower represents and warrants to Lender Parties that all
representations and warranties given by such Borrower in Article IX of the
Credit Agreement, as amended, are true and correct as of the date of this
Twelfth Amendment, except to the extent affected by this Twelfth Amendment. Each
Borrower represents and warrants to Lender Parties that as of the date of this
Twelfth Amendment, such Borrower is in full compliance with all of the covenants
of such Borrower contained in Article X of the Credit Agreement, as amended,
except (i)

 

3



--------------------------------------------------------------------------------

Borrowers are not in compliance with respect to the financial covenant regarding
Fixed Charge Coverage (and Agent and Lenders hereby waive such non-compliance
for the Quarter-Ends of June 30, 2005 and September 30, 2005), and (ii) to the
extent affected by this Twelfth Amendment.

 

5. Except as heretofore or herein expressly modified, or as may otherwise be
inconsistent with the terms of this Twelfth Amendment (in which case the terms
and conditions of this Twelfth Amendment shall govern), all terms of the Credit
Agreement, as amended, and all documents and instruments executed and delivered
in furtherance thereof shall be and remain in full force and effect, and the
same are hereby ratified and confirmed in all respects.

 

** * * *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Twelfth Amendment has been duly executed as of the day
and year first above written.

 

WITNESS:      

BORROWERS:

 

PEMCO AVIATION GROUP, INC.

/s/ Doris Sewell

      By:  

/s/ John R. Lee

Print Name:

 

Doris Sewell

     

Its:

 

Senior Vice President & Chief Financial Officer

        PEMCO AEROPLEX, INC.

/s/ Doris Sewell

      By:  

/s/ John R. Lee

Print Name:

 

Doris Sewell

     

Its:

 

Chief Financial Officer

        PEMCO ENGINEERS, INC.

/s/ Doris Sewell

      By:  

/s/ John R. Lee

Print Name:

 

Doris Sewell

     

Its:

 

Chief Financial Officer

        PEMCO WORLD AIR SERVICES, INC.

/s/ Doris Sewell

      By:  

/s/ John R. Lee

Print Name:

 

Doris Sewell

     

Its:

 

Chief Financial Officer

       

SPACE VECTOR CORPORATION

/s/ Doris Sewell

      By:  

/s/ John R. Lee

Print Name:

 

Doris Sewell

     

Its:

 

Chief Financial Officer

       

AGENT:

 

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Agent

 

/s/ Chris Abele

      By:  

/s/ Austin Davis

Print Name:

 

Chris Abele

     

Its:

 

Vice President

 

 

5



--------------------------------------------------------------------------------

       

LENDERS:

 

WACHOVIA BANK,

NATIONAL ASSOCIATION

 

/s/ Chris Abele

      By:  

/s/ Austin Davis

Print Name:

 

Chris Abele

     

Its:

 

Vice President

 

       

COMPASS BANK

 

/s/ Evelyn Mauldin

      By:  

/s/ Alex Morton

Print Name:

 

Evelyn Mauldin

     

Its:

 

Senior Vice President

 

6